Filed 3/9/21 P. v. Sanchez CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

THE PEOPLE,                                                    B305973

         Plaintiff and Respondent,                             (Los Angeles County
                                                               Super. Ct. No. BA470529)
         v.

KALIA SANCHEZ,

         Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of Los
Angeles County. Henry J. Hall, Judge. Reversed in part and
affirmed in part.
      Leonard J. Klaif, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Julie L. Garland, Senior Assistant
Attorney General, Michael Pulos and Juliet W. Park, Deputy
Attorneys General, for Plaintiff and Respondent.
                  __________________________
       A jury convicted Kalia Sanchez of numerous offenses,
including violating a court order in violation of Penal Code
section 166, subdivision (c)(1). On appeal, Sanchez contends
there is insufficient evidence supporting the conviction.
The Attorney General implicitly concedes the issue, but urges us
to affirm the conviction under a different statute. We decline to
do so and reverse the conviction. We affirm the judgment in all
other respects.
        FACTUAL AND PROCEDURAL BACKGROUND
       Sanchez and Rolisha S.1 had an on-and-off romantic
relationship over the course of several years. During that time,
Sanchez violently attacked Rolisha on multiple occasions and
broke into her home. Rolisha reported some of these incidents to
the police.
       Rolisha obtained a restraining order against Sanchez in
November 2015, which was valid until November 2020.
It precluded Sanchez from, among other things, harassing,
attacking, and contacting Rolisha.
       Despite the protective order, Rolisha and Sanchez began
having contact again in 2016. In July 2018, Rolisha told Sanchez
she wanted to end their relationship.
       Early in the morning of July 31, 2018, Rolisha was driving
home from a friend’s house when she spotted Sanchez’s car
parked on the street. Rolisha attempted to contact Sanchez, and
she pulled over at the end of the block to wait for a response.
Sometime later, a car pulled up alongside Rolisha’s car. Two men



1     To protect her personal privacy interests, we refer to the
victim by first name and last initial. (Cal. Rules of Court, rule
8.90(b).)



                                 2
were in the front seat, one of whom turned his head and said,
“are you sure?” Rolisha saw someone ducking in the back seat.
       The car drove away, and Rolisha put on her seatbelt and
got ready to leave. Before she could, the same car pulled up
alongside her again, but this time Sanchez was in the passenger
seat. Sanchez was holding a gun and fired multiple shots in
Rolisha’s direction. The bullets broke Rolisha’s window, and
Sanchez continued shooting. One of the bullets struck Rolisha in
the thigh and exited through her shoulder.
       Rolisha drove away, but she crashed into another vehicle as
her vision began to fade. She was taken to a hospital and treated
for her wounds. The bullet damaged her lungs, liver, ribs,
nerves, and intestines.
       Sanchez was charged by information with attempted
murder (Pen. Code, §§ 664, 187, subd. (a); count 1),2 assault with
a firearm (§ 245, subd. (a)(2); count 2), injuring a girlfriend
(§ 273.5, subd. (a); count 3), and misdemeanor contempt of court
(§ 166, subd. (c)(1); count 4). Firearm and great bodily injury
enhancements were alleged as to counts 1, 2, and 3.
       As to the contempt charge (count 4), the information
alleged as follows: “On or about July 31, 2018, . . . the crime of
CONTEMPT OF COURT, in violation of PENAL CODE
SECTION 166(C)(1), a Misdemeanor, was committed by KALIA
SANCHEZ, who did willfully and knowingly violate a protective
order and stay away order issued pursuant to Penal Code section
136.2.”




2    All further undesignated statutory references are to the
Penal Code.



                                3
      At trial, the prosecution introduced evidence establishing
the facts summarized above. Sanchez testified in her own
defense and denied shooting Rolisha. She admitted being aware
at the time that a restraining order precluded her from having
contact with Rolisha.
      On count 4, the court instructed the jury with CALCRIM
No. 2701 as follows:
      “The defendant is charged in count four of the information
with violating a court order in violation of Penal Code section
166(c)(1).
      To prove that the defendant is guilty of this crime, the
people must prove that:
   1. A court issued a written order . . .
      [¶]
   2. The court order was a protective order, issued under Penal
      Code section 136.2 in a pending criminal proceeding
      involving domestic violence;
   3. The defendant knew of the court order;
   4. The defendant had the ability to follow the court order;
      AND
   5. The defendant willfully and intentionally violated the court
      order.”
      After the court gave the instruction, the parties agreed it
should be amended to delete the reference to a pending criminal
proceeding. The court then instructed the jurors that paragraph
two of the instruction should read as follows: “The court order
was a protective order issued under Penal Code section 136.2
involving domestic violence.”




                                4
       The jury convicted Sanchez as charged. The court
sentenced her to an aggregate term of 32 years to life, consisting
of the following: on count 1, life with a minimum parole
eligibility of seven years, plus 25 years to life for the firearm
enhancement (§ 12022.53, subd. (d)); on count 2, the high term of
four years, plus 10 years for the firearm enhancement (§ 12022.5)
and five years for the GBI enhancement (§ 12022.7); on count 3,
the high term of four years, plus ten years for the firearm
enhancement (§ 12022.5) and five years for the GBI enhancement
(§ 12022.7); on count 4, 364 days. The court stayed the terms on
counts 2 and 3 pursuant to section 654. It ordered the term on
count 4 be served concurrently to all other time.
       The court awarded Sanchez 699 days of custody credit and
imposed, but then stayed, numerous fines, fees, and assessments.
The court waived all costs, fines, and fees related to count 4.
       Sanchez timely appealed.
                            DISCUSSION
       Sanchez contends there is insufficient evidence to support
her conviction on count 4 for violating section 166, subdivision
(c)(1). The Attorney General implicitly concedes the point, but
urges us to affirm the conviction under a different, uncharged
statute. We decline to do so and reverse the conviction.
       When an appellant challenges the sufficiency of evidence
supporting a jury’s verdict, the reviewing court examines whether
there is substantial evidence, considered as a whole, to permit a
reasonable trier of fact to find the defendant guilty of the charged
crime beyond a reasonable doubt. (People v. Smith (2014) 60
Cal.4th 603, 617; People v. Lindberg (2008) 45 Cal.4th 1, 27.)
The court’s standard for determining what is “substantial




                                 5
evidence” is whether the evidence is “credible and of solid value.”
(People v. Kraft (2000) 23 Cal.4th 978, 1053.)
       In count 4, Sanchez was charged with contempt of court in
violation of section 166, subdivision (c)(1), for violating a
“protective order and stay away order issued pursuant to Penal
Code section 136.2.” Section 166, subdivision (c)(1), states a
“willful and knowing violation” of certain protective and stay-
away orders, including orders “issued pursuant to Section 136.2,”
constitutes contempt of court. (§ 166, subd. (c)(1)(A).) Section
136.2, in turn, permits a court with “jurisdiction over a criminal
matter” to issue orders protecting victims and witnesses.
(§ 136.2, subd. (a)(1).)
       Here, the record contains evidence showing Sanchez
willfully and knowingly violated a protective order by shooting
Rolisha. However, as Sanchez points out and the Attorney
General implicitly concedes, there is no evidence showing the
protective order was issued pursuant to section 136.2. As such,
Sanchez’s conviction on count 4 must be reversed.3
       The Attorney General contends reversal is not necessary
because the prosecutor made a “technical” error by charging
Sanchez under the wrong statute. According to the Attorney
General, the prosecutor instead should have charged her with
violating section 273.6, which makes it a misdemeanor to
intentionally and knowingly violate certain civil protective


3     Section 166, subdivision (c)(1) prohibits violating numerous
other types of protective and stay away orders in addition to
those issued pursuant to section 136.2. The Attorney General
does not contend Sanchez’s conviction could be affirmed under
those provisions, so we do not consider them.




                                 6
orders.4 He further argues the error was harmless because
Sanchez was not misled and the jury found true all the elements
of a violation of section 273.6. We are not persuaded.
       As a general rule, a defendant may not be convicted of an
uncharged crime unless it is necessarily included in the charged
crime.5 (People v. Reed (2006) 38 Cal.4th 1224, 1227.) This is
true even if the evidence at trial shows the defendant committed
the uncharged offense. (In re Hess (1955) 45 Cal.2d 171, 174–
175.)
       To determine what offenses the defendant was charged
with, we look to the specific allegations of the accusatory
pleading. (People v. Thomas (1987) 43 Cal.3d 818, 826.)
Moreover, a “defect or imperfection in matter of form” of the
pleading, such as mistakenly designating the statute on which a
charge is based or in naming an offense, does not require
reversal, unless the defect “prejudice[d] a substantial right of the
defendant upon the merits.” (§ 960; see People v. Ramirez (2003)
109 Cal.App.4th 992, 999.)


4      Section 273.6 provides: “Any intentional and knowing
violation of a protective order, as defined in Section 6218 of the
Family Code, or of an order issued pursuant to Section 527.6,
527.8, or 527.85 of the Code of Civil Procedure, or Section
15657.03 of the Welfare and Institutions Code, is a misdemeanor
punishable by a fine of not more than one thousand dollars
($1,000), or by imprisonment in a county jail for not more than
one year, or by both that fine and imprisonment.” (§ 273.6, subd.
(a).)

5     The Attorney General does not contend a violation of
section 273.6 is necessarily included in a violation of section 166,
subdivision (c)(1), so we do not consider that issue.



                                  7
        In People v. Rivers (1961) 188 Cal.App.2d 189 (Rivers), for
example, the indictment and judgment stated the defendant
unlawfully sold narcotics, yet both referenced a statute
prohibiting the possession of narcotics. The court affirmed the
conviction, noting it was clear from the substantive allegations in
the indictment that the defendant was charged with the sale of
narcotics, and the evidence at trial was concerned only with the
same. Under such circumstances, the court found the references
to the possession statute were “immaterial” defects of
“artificiality rather than substance.” (Rivers, supra, at p. 195.)
        In People v. Siegel (1961) 198 Cal.App.2d 676 (Siegel), the
defendant was charged and convicted of attempting to escape
from jail. The indictment cited former section 664, which
provided “ ‘[e]very person who attempts to commit any crime, but
fails . . . is punishable, where no provision is made by law for the
punishment of such attempts . . . .’ ” (Siegel, at p. 683, italics
added.) On appeal, the defendant pointed out that former section
4532 specifically prohibited attempting to escape from jail,
meaning former section 664 did not apply to such an offense.
The court acknowledged the error, but held it was not prejudicial
because the language of the indictment “is exactly that which
would support a charge” under the correct statute, and the
defendant was therefore fully appraised of the offense of which he
was being tried. (Siegel, at p. 683.)
        The Attorney General insists the prosecutor’s decision to
charge Sanchez under section 166, rather than section 273.6, is
analogous to the pleading errors in Rivers and Siegel.
We disagree.




                                 8
      In Rivers and Siegel, the substantive allegations in the
indictments were inconsistent with the referenced statutes. As a
result, it was clear the prosecutors had intended to charge the
defendants under different statutes, and the statutory references
were mere errors of form. The only question was whether those
errors were prejudicial.
      Here, in contrast, the record demonstrates the prosecutor
intended to charge Sanchez with violating section 166, rather
than section 273.6. The information, for example, alleged that
Sanchez committed the crime of “contempt of court” by “willfully
and knowingly violat[ing] a protective order and stay away order
issued pursuant to Penal Code section 136.2.” These allegations
mirror the language of section 166, subdivision (c)(1). They do
not track the language of section 273.6, which does not mention
“contempt of court” or section 136.2. Instead, section 273.6
prohibits the “intentional and knowing violation of a protective
order, as defined in Section 6218 of the Family Code, or of an
order issued pursuant to Section 527.6, 527.8, or 527.85 of the
Code of Civil Procedure, or Section 15657.03 of the Welfare and
Institutions Code.” (§ 273.6, subd. (a).)
      Consistent with the information, the jury instructions and
verdict form also stated Sanchez was charged with violating
section 166. The instructions, moreover, informed the jury it
could convict Sanchez only if it found she violated a protective
order issued under section 136.2. Requiring such a finding
makes sense only if Sanchez was charged with violating section
166, subdivision (c)(1). That the prosecutor did not object to
these instructions or the verdict form further indicates an
intention to charge Sanchez with violating section 166, rather
than section 273.6. (See People v. Schueren (1973) 10 Cal.3d 553,




                                9
558 [“there is no doubt that the prosecutor regarded [assault with
intent to commit murder] as the crime charged since several of
the instructions proposed by the prosecutor indicated that assault
with intent to commit murder was the crime charged”].)
       In light of these circumstances, we reject the Attorney
General’s contention that the reference to section 166 in the
information was a “technical” error; rather, it is clear the
prosecutor intended to, and did in fact, charge Sanchez with
violating that statute. Accordingly, to affirm the conviction
under section 273.6, as the Attorney General urges, would
effectively and improperly convict Sanchez of an uncharged
crime. We decline to do so, and instead reverse her conviction on
count 4.
                            DISPOSITION
       We reverse Sanchez’s conviction on count 4 for violating
section 166, subdivision (c)(1). We affirm the judgment in all
other respects.




                                          BIGELOW, P. J.
We Concur:




             GRIMES, J.




             STRATTON, J.




                               10